Appeal from a judgment of the County Court of Otsego County (Coccoma, J.), rendered April 4, 2005, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Defendant, waiving his right to appeal, pleaded guilty to the reduced charge of criminal possession of a controlled substance in the fifth degree and was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 3 to 6 years. On appeal, appellate counsel for defendant seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. The judgment is, accordingly, affirmed and appellate counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.